Title: To Thomas Jefferson from Samuel Smith, 22 June 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Dr Sir/
                  Balte. 22. June 1801
               
               I send you inclosed two letters I have recieved in behalf of Mr Forbes appointed to Havre by Mr Adams. I know Nothing of that Gentleman, but presume he Cannot be otherwise than Federal, in the late Acceptation of the Term,—From his letters he appears sensible—but It may perhaps be proper not to Appoint all the Consuls from one part of the Union.—Understanding from Mr Maddison that Mr. Doble was to be appointed for Havre I declined saying anything on the subject in favor of Mr. O’Mealy of this City & therefore proposed him for Hamburg—If Mr. Doble does not expect or wish the appointment to Havre & no more proper persons offer—I will hope that Mr. O’Mealy’s pretension may be considered & Beg leave to refer to his letter to the Secy. of State—if he cannot get Havre, I hope he may be deemed worthy of being appointed to Hamburg—
               I confess I am extremely Anxious that Mr. W. Buchanan may have the Appointment to the Isles of France & Bourbon—If he is appointed I would send a Vessell (I now have here) Immdy. to him, otherwise I will give her another Destination & Order him to return home. But I would not wish the appointment on any Consideration—if any Inconvenience will arise therefrom—Believe me to be truly
               your freind & servt.
               
                  
                     S. Smith
                  
               
            